 1
 2
 3
 4
 5
 6
 7                                 UNITED STATES DISTRICT COURT
 8                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 9
10    FRONTIER MANAGEMENT LLC, et                  )   CASE NO.: 1:19-cv-01600-DAD-EPG
      al.,                                         )
11                                                 )
             Plaintiffs,                           )   STIPULATED PROTECTIVE ORDER
12                                                 )
      vs.                                          )   (ECF NO. 14)
13                                                 )
      NAVIGATORS SPECIALTY                         )
14    INSURANCE COMPANY, et al.,                   )
                                                   )
15           Defendants.                           )
                                                   )
16
17          Pursuant to the stipulation of the parties (ECF No. 14), the Court enters the parties’
18   stipulated protective order as follows:
19   1.     A.      PURPOSES AND LIMITATIONS
20          Discovery in this action is likely to involve production of confidential, proprietary, or
21   private information for which special protection from public disclosure and from use for any
22   purpose other than prosecuting this litigation may be warranted. Accordingly, the parties have
23   stipulated to and petitioned the Court to enter the following Stipulated Protective Order. The
24   parties acknowledge that this Order does not confer blanket protections on all disclosures or
25   responses to discovery and that the protection it affords from public disclosure and use extends
26   only to the limited information or items that are entitled to confidential treatment under the
27   applicable legal principles. The parties further acknowledge, as set forth in Section 12.3, b elow,
28   that this Stipulated Protective Order does not entitle them to file confidential information

                                                       1
     Stipulated Protective Order                                             1:19-cv-01600-DAD-EPG
 1   under seal; Local Rule 141 sets forth the procedures that must be followed and the standards
 2   that will be applied when a party seeks permission from the court to file material under seal.
 3          B.      GOOD CAUSE STATEMENT
 4          This action is likely to involve trade secrets, customer and pricing lists, attorney work
 5   product, and other valuable research, development, commercial, financial, technical, legal or
 6   proprietary information for which special protection from public disclosure and from use
 7   for any purpose other than litigation of this action is warranted. Information has already been
 8   requested that seeks trade secret, confidential or proprietary information from Plaintiffs.
 9          Specifically, the scope of information already requested from Plaintiffs encompasses
10   work product or attorney-client privileged material related to Plaintiffs’ defense in currently
11   pending underlying litigation. Additionally, the parties anticipate that discovery in the present
12   case will likely include requests for matter from Plaintiffs or non-party persons or entities that do
13   business with Plaintiffs that may include customer and vendor information, intellectual property
14   pertaining to Plaintiffs’ business operations, material related to Plaintiffs’ defense in the
15   underlying actions, personnel information, as well as other business records that contain
16   confidential and proprietary information. The parties also anticipate that discovery may include
17   confidential matter pertaining to Defendant’s claim handling or personnel that may reveal private
18   or confidential or proprietary information regarding Defendant’s procedures for claim handling
19   and risk assessment that could be misused by a business competitor.
20          Accordingly, to expedite the flow of information, to facilitate the prompt resolution
21   of disputes over confidentiality of discovery materials, to adequately protect information the
22   parties are entitled to keep confidential, to ensure that the parties are permitted reasonable
23   necessary uses of such material in preparation for and in the conduct of trial, to address their
24   handling at the end of the litigation, and serve the ends of justice, a protective order for such
25   information is justified in this matter. Nothing herein shall be construed as agreement to produce
26   the documents requested by either party without court order. It is the intent of the parties that
27   information will not be designated as confidential for tactical reasons and that nothing be
28   so designated without a good faith belief that it has been maintained in a confidential, non-

                                                       2
     Stipulated Protective Order                                               1:19-cv-01600-DAD-EPG
 1   public manner, and there is good cause why it should not be part of the public record of this
 2   case.
 3   2.      DEFINITIONS
 4           2.1       Action: Frontier Management LLC, et al. v. Navigators Specialty Insurance
 5   Company, Ltd., U.S. District Court, Eastern District of California, Case No. 1:19-cv-01600.
 6           2.2       Challenging Party: a Party or Non-Party that challenges the designation of
 7   information or items under this Order.
 8           2.3       “CONFIDENTIAL” Information or Items: information (regardless of how it is
 9   generated, stored or maintained) or tangible things that qualify for protection under Federal
10   Rule of Civil Procedure 26(c), and as specified above in the Good Cause Statement.
11           2.4       Counsel: Outside Counsel of Record and House Counsel (as well as their
12   support staff).
13           2.5       Designating Party: a Party or Non-Party that designates information or items
14   that it produces in disclosures or in responses to discovery as “CONFIDENTIAL.”
15           2.6       Disclosure or Discovery Material: all items or information, regardless of the
16   medium or manner in which it is generated, stored, or maintained (including, among other
17   things, testimony, transcripts, and tangible things), that are produced or generated in disclosures
18   or responses to discovery in this matter.
19           2.7       Expert: a person with specialized knowledge or experience in a matter pertinent
20   to the litigation who has been retained by a Party or its counsel to serve as an expert witness or
21   as a consultant in this Action.
22           2.8       House Counsel: attorneys who are employees of a party to this Action. House
23   Counsel does not include Outside Counsel of Record or any other outside counsel.
24           2.9       Non-Party: any natural person, partnership, corporation, association, or other
25   legal entity not named as a Party to this action.
26           2.10      Outside Counsel of Record: attorneys who are not employees of a party to
27   this Action but are retained to represent or advise a party to this Action and have appeared in
28
                                                         3
     Stipulated Protective Order                                              1:19-cv-01600-DAD-EPG
 1   this Action on behalf of that party or are affiliated with a law firm which has appeared on
 2   behalf of that party, and includes support staff.
 3              2.11   Party: any party to this Action, including all of its officers, directors,
 4   employees, consultants, retained experts, and Outside Counsel of Record (and their support
 5   staffs).
 6              2.12   Producing Party: a Party or Non-Party that produces Disclosure or
 7   Discovery Material in this Action.
 8              2.13   Professional Vendors: persons or entities that provide litigation support
 9   services (e.g., photocopying, videotaping, translating, preparing exhibits or demonstrations,
10   and organizing, storing, or retrieving data in any form or medium) and their employees and
11   subcontractors.
12              2.14   Protected Material: any Disclosure or Discovery Material that is designated as
13   “CONFIDENTIAL.”
14              2.15   Receiving Party: a Party that receives Disclosure or Discovery Material from a
15   Producing Party.
16
17   3.         SCOPE
18              The protections conferred by this Stipulation and Order cover not only Protected
19   Material (as defined above), but also (1) any information copied or extracted from Protected
20   Material; (2) all copies, excerpts, summaries, or compilations of Protected Material; and (3)
21   any testimony, conversations, or presentations by Parties or their Counsel that might reveal
22   Protected Material.
23              However, the protections conferred by this Stipulation and Order do not cover the
24   following information: (a) any information that is in the public domain at the time of disclosure
25   to a Receiving Party or becomes part of the public domain after its disclosure to a Receiving
26   Party as a result of publication not involving a violation of this Order, including becoming part
27   of the public record through trial or otherwise; and (b) any information known to the Receiving
28   Party prior to the disclosure or obtained by the Receiving Party after the disclosure from a source

                                                         4
     Stipulated Protective Order                                               1:19-cv-01600-DAD-EPG
 1   who obtained the information lawfully and under no obligation of confidentiality to the
 2   Designating Party. Any use of Protected Material at trial shall be governed by a separate
 3   agreement or order.
 4   4.     DURATION
 5          Even after final disposition of this litigation, the confidentiality obligations imposed by
 6   this Order shall remain in effect until a Designating Party agrees otherwise in writing or a
 7   court order otherwise directs. Final disposition shall be deemed to be the later of (1) dismissal
 8   of all claims and defenses in this Action, with or without prejudice; and (2) final judgment
 9   herein after the completion and exhaustion of all appeals, rehearings, remands, trials, or
10   reviews of this Action, including the time limits for filing any motions or applications for
11   extension of time pursuant to applicable law.
12   5.     DESIGNATING PROTECTED MATERIAL
13          5.1     Exercise of Restraint and Care in Designating Material for Protection. E ach
14   Party or Non-Party that designates information or items for protection under this Order must
15   take care to limit any such designation to specific material that qualifies under the
16   appropriate standards. To the extent it is practical to do so, the Designating Party must
17   designate for protection only those parts of material, documents, items, or oral or written
18   communications that qualify so that other portions of the material, documents, items, or
19   communications for which protection is not warranted are not swept unjustifiably within the
20   ambit of this Order.
21          Mass, indiscriminate, or routinized designations are prohibited. Designations that are
22   shown to be clearly unjustified or that have been made for an improper purpose (e.g., to
23   unnecessarily encumber the case development process or to impose unnecessary expenses and
24   burdens on other parties) expose the Designating Party to sanctions.
25          If it comes to a Designating Party’s attention that information or items that it designated
26   for protection do not qualify for protection at all, that Designating Party must promptly notify
27   all other Parties that it is withdrawing the mistaken designation.
28
                                                       5
     Stipulated Protective Order                                            1:19-cv-01600-DAD-EPG
 1          5.2     Manner and Timing of Designations. Except as otherwise provided in this Order
 2   (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or ordered,
 3   Disclosure or Discovery Material that qualifies for protection under this Order must be clearly
 4   so designated before the material is disclosed or produced.
 5          Designation in conformity with this Order requires:
 6                  (a)     for information in documentary form (e.g., paper or electronic
 7   documents, but excluding transcripts of depositions or other pretrial or trial proceedings),
 8   that the Producing Party affix at a minimum, the legend “CONFIDENTIAL” (hereinafter
 9   “CONFIDENTIAL legend”), to each page that contains protected material. If only a portion or
10   portions of the material on a page qualifies for protection, the Producing Party also must
11   clearly identify the protected portion(s) (e.g., by making appropriate markings in the margins).
12          A Party or Non-Party that makes original documents available for inspection n eed not
13   designate them for protection until after the inspecting Party has indicated which documents it
14   would like copied and produced, with all such material being treated as though it was
15   designated "CONFIDENTIAL" during the inspection and before identification of the materials
16   for copying and producing. After the inspecting Party has identified the documents it wants
17   copied and produced, the Producing Party must determine which documents, or portions thereof,
18   qualify for protection under this Order. Then, before producing the specified documents, the
19   Producing Party must affix the “CONFIDENTIAL legend” to each page that contains
20   Protected Material. If only a portion or portions of the material on a page qualifies for
21   protection, the Producing Party also must clearly identify the protected portion(s) (e.g., by
22   making appropriate markings in the margins).
23                  (b)     for testimony given in depositions or in other pretrial or trial proceedings,
24   such designation shall be made on the record whenever possible, but a Designating Party may
25   designate portions of testimony as containing “CONFIDENTIAL” information after transcription
26   of the proceedings. The Designating Party shall have until fifteen (15) days after receipt of the
27   transcript to inform the Receiving Party or parties to the action of the portions of the transcript
28
                                                        6
     Stipulated Protective Order                                               1:19-cv-01600-DAD-EPG
 1   designated “CONFIDENTIAL”, or that the entire transcript shall be treated as
 2   "CONFIDENTIAL."
 3          Parties shall give the other parties notice if they reasonably expect a deposition,
 4   hearing, or other proceeding to include Protected Material so that the other parties can
 5   ensure that only authorized individuals who have signed the "Acknowledgment and
 6   Agreement to Be Bound" (Exhibit A) are present at those proceedings. The use of a
 7   document as an exhibit at a deposition shall not in any way affect its designation as
 8   "CONFIDENTIAL."
 9          Transcripts containing Protected Material shall have an obvious legend on the title
10   page that the transcript contains Protected Material, and the title page shall be followed by
11   a list of all pages (including line numbers as appropriate) that have been designated as
12   Protected Material. The Designating Party shall inform the court reporter of these
13   requirements. Any transcript that is prepared before the expiration of a 15-day period for
14   designation shall be treated during that period as if it had been designated
15   "CONFIDENTIAL" in its entirety unless otherwise agreed. After expiration of that period,
16   the transcript shall be treated only as actually designated.
17                  (c)     for information produced in some form other than documentary and for
18   any other tangible items, that the Producing Party affix in a prominent place on the exterior of
19   the container or containers in which the information is stored the legend “CONFIDENTIAL.”
20   If only a portion or portions of the information warrants protection, the Producing Party, to
21   the extent practicable, shall identify the protected portion(s).
22          5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to
23   designate qualified information or items does not, standing alone, waive the Designating
24   Party’s right to secure protection under this Order for such material. Upon timely correction of a
25   designation, the Receiving Party must make reasonable efforts to assure that the material is
26   treated in accordance with the provisions of this Order.
27   6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS
28
                                                       7
     Stipulated Protective Order                                           1:19-cv-01600-DAD-EPG
 1          6.1     Timing of Challenges. Any Party or Non-Party may challenge a designation of
 2   confidentiality at any time that is consistent with the Court’s Scheduling Order. Unless a
 3   prompt challenge to a Designating Party’s confidentiality designation is necessary to avoid
 4   foreseeable, substantial unfairness, unnecessary economic burdens, or a significant disruption or
 5   delay of the litigation, a Party does not waive its right to challenge a confidentiality designation
 6   by electing not to mount a challenge promptly after the original designation is disclosed.
 7          6.2     Meet and Confer.        The Challenging Party shall initiate the dispute
 8   resolution process under Civil Local Rule 251. The parties shall attempt to resolve each
 9   challenge in good faith and must begin the process by conferring directly (in voice to voice
10   dialogue; other forms of communication are not sufficient) within 14 days of the date of service
11   of notice. In conferring, the Challenging Party must explain the basis for its belief that the
12   confidentiality designation was not proper and must give the Designating Party an opportunity to
13   review the designated material, to reconsider the circumstances, and, if no change in designation
14   is offered, to explain the basis for the chosen designation. A Challenging Party may proceed to
15   the next stage of the challenge process only if it has engaged in this meet and confer process first
16   or establishes that the Designating Party is unwilling to participate in the meet and confer
17   process in a timely manner.
18          6.3     The burden of persuasion in any such challenge proceeding shall be on the
19   Designating Party. Frivolous challenges, and those made for an improper purpose (e.g., to
20   harass or impose unnecessary expenses and burdens on other parties) may expose the
21   Challenging Party to sanctions. Unless the Designating Party has waived or withdrawn the
22   confidentiality designation, all parties shall continue to afford the material in question the
23   level of protection to which it is entitled under the Producing Party’s designation until the
24   Court rules on the challenge.
25   7.     ACCESS TO AND USE OF PROTECTED MATERIAL
26          7.1     Basic Principles. A Receiving Party may use Protected Material that is disclosed
27   or produced by another Party or by a Non-Party in connection with this Action only for
28   prosecuting, defending, or attempting to settle this Action. Such Protected Material may be

                                                       8
     Stipulated Protective Order                                               1:19-cv-01600-DAD-EPG
 1   disclosed only to the categories of persons and under the conditions described in this Order.
 2   When the Action has been terminated, a Receiving Party must comply with the provisions
 3   of section 13 below (FINAL DISPOSITION).
 4          Protected Material must be stored and maintained by a Receiving Party at a location
 5   and in a secure manner that ensures that access is limited to the persons authorized under
 6   this Order.
 7          7.2     Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
 8   ordered by the court or permitted in writing by the Designating Party, a Receiving Party may
 9   disclose any information or item designated “CONFIDENTIAL” only to:
10                  (a)     the Receiving Party’s Outside Counsel of Record in this Action, as
11   well as employees of said Outside Counsel of Record to whom it is reasonably necessary
12   to disclose the information for this Action;
13                  (b)     the officers, directors, and employees (including House Counsel) of the
14   Receiving Party to whom disclosure is reasonably necessary for this Action;
15                  (c)     Experts (as defined in this Order) of the Receiving Party to whom
16   disclosure is reasonably necessary for this Action and who have signed the
17   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
18                  (d)     the court and its personnel;
19                  (e)     court reporters and their staff;
20                  (f)     professional jury or trial consultants, mock jurors, and Professional
21   Vendors to whom disclosure is reasonably necessary for this Action and who have signed the
22   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
23                  (g)     the author or recipient of a document containing the information or a
24   custodian or other person who otherwise possessed or knew the information;
25                  (h)     during their depositions, witnesses, and attorneys for witnesses in the
26   Action, to whom disclosure is reasonably necessary provided: (1) the deposing party requests
27   that the witness sign the form attached as Exhibit A hereto; and (2) they will not be permitted
28   to keep any confidential information unless they sign the “Acknowledgment and Agreement

                                                       9
     Stipulated Protective Order                                           1:19-cv-01600-DAD-EPG
 1   to Be Bound” (Exhibit A), unless otherwise agreed by the Designating Party or ordered by
 2   the court. Pages of transcribed deposition testimony or exhibits to depositions that reveal
 3   Protected Material may be separately bound by the court reporter and may not be disclosed to
 4   anyone except as permitted under this Stipulated Protective Order; and
 5                  (i)      any mediator or settlement officer, and their supporting personnel,
 6   mutually agreed upon by any of the parties engaged in settlement discussions.
 7   8.     PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
 8   OTHER LITIGATION
 9          If a Party is served with a subpoena or a court order issued in other litigation that
10   compels disclosure of any information or items designated in this Action as
11   “CONFIDENTIAL,” that Party must:
12                  (a)      promptly notify in writing the Designating Party. Such notification
13   shall include a copy of the subpoena or court order;
14                  (b)      promptly notify in writing the party who caused the subpoena or order to
15   issue in the other litigation that some or all of the material covered by the subpoena or
16   order is subject to this Protective Order. Such notification shall include a copy of this Stipulated
17   Protective Order; and
18                  (c)      cooperate with respect to all reasonable procedures sought to be pursued
19   by the Designating Party whose Protected Material may be affected.
20          If the Designating Party timely seeks a protective order, the Party served with the
21   subpoena or court order shall not produce any information designated in this action as
22   “CONFIDENTIAL” before a determination by the court from which the subpoena or order
23   issued, unless the Party has obtained the Designating Party’s permission. The Designating
24   Party shall bear the burden and expense of seeking protection in that court of its
25   confidential material and nothing in these provisions should be construed as authorizing or
26   encouraging a Receiving Party in this Action to disobey a lawful directive from another court.
27   9.     A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN
28   THIS LITIGATION

                                                     10
     Stipulated Protective Order                                            1:19-cv-01600-DAD-EPG
 1                      (a)   The terms of this Order are applicable to information produced by a
 2   Non-Party in this Action and designated as “CONFIDENTIAL.” Such information produced
 3   by Non-Parties in connection with this litigation is protected by the remedies and relief
 4   provided by this Order. Nothing in these provisions should be construed as prohibiting a Non-
 5   Party from seeking additional protections.
 6                      (b)   In the event that a Party is required, by a valid discovery request, to
 7   produce a Non-Party’s confidential information in its possession, and the Party is subject to
 8   an agreement with the Non-Party not to produce the Non-Party’s confidential information, then
 9   the Party shall:
10                            (1)    promptly notify in writing the Requesting Party and the Non-
11   Party that some or all of the information requested is subject to a confidentiality agreement
12   with a Non-Party;
13                            (2)    promptly provide the Non-Party with a copy of the Stipulated
14   Protective Order in this Action, the relevant discovery request(s), and a reasonably specific
15   description of the information requested; and
16                            (3)    make the information requested available for inspection by the
17   Non-Party, if requested.
18                      (c)   If the Non-Party fails to seek a protective order from this court within 14
19   days of receiving the notice and accompanying information, the Receiving Party may produce
20   the Non-Party’s confidential information responsive to the discovery request. If the Non-Party
21   timely seeks a protective order, the Receiving Party shall not produce any information in its
22   possession or control that is subject to the confidentiality agreement with the Non-Party before
23   a determination by the court. Absent a court order to the contrary, the Non-Party shall
24   bear the burden and expense of seeking protection in this court of its Protected Material.
25   10.     UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
26           If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected
27   Material to any person or in any circumstance not authorized under this Stipulated Protective
28   Order, the Receiving Party must immediately (a) notify in writing the Designating Party of

                                                       11
     Stipulated Protective Order                                              1:19-cv-01600-DAD-EPG
 1   the unauthorized disclosures, (b) use its best efforts to retrieve all unauthorized copies of the
 2   Protected Material, (c) inform the person or persons to whom unauthorized disclosures were
 3   made of all the terms of this Order, and (d) request such person or persons to execute the
 4   “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit A.
 5   11.    INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
 6   PROTECTED MATERIAL
 7          When a Producing Party gives notice to Receiving Parties that certain inadvertently
 8   produced material is subject to a claim of privilege or other protection, the obligations of the
 9   Receiving Parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This
10   provision is not intended to modify whatever procedure may be established in an e-discovery
11   order that provides for production without prior privilege review. Pursuant to Federal Rule of
12   Evidence 502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure of
13   a communication or information covered by the attorney-client privilege or work product
14   protection, the parties may incorporate their agreement in the stipulated protective order
15   submitted to the court.
16   12.    MISCELLANEOUS
17          12.1    Right to Further Relief. Nothing in this Order abridges the right of any person to
18   seek its modification by the Court in the future.
19          12.2    Right to Assert Other Objections. By stipulating to the entry of this
20   Protective Order no Party waives any right it otherwise would have to object to disclosing
21   or producing any information or item on any ground not addressed in this Stipulated Protective
22   Order. Similarly, no Party waives any right to object on any ground to use in evidence of any
23   of the material covered by this Protective Order.
24          12.3    Filing Protected Material. A Party that seeks to file under seal any
25   Protected Material must comply with Local Rule 141. Protected Material may only be filed
26   under seal pursuant to a court order authorizing the sealing of the specific Protected
27   Material at issue. If a Party's request to file Protected Material under seal is denied by the
28
                                                         12
     Stipulated Protective Order                                              1:19-cv-01600-DAD-EPG
 1   court, then the Receiving Party may file the information in the public record unless otherwise
 2   instructed by the court.
 3   13.      FINAL DISPOSITION
 4            After the final disposition of this Action, as defined in paragraph 4, within 60 days of a
 5   written request by the Designating Party, each Receiving Party must return all Protected
 6   Material to the Producing Party or destroy such material. As used in this subdivision, “all
 7   Protected Material” includes all copies, abstracts, compilations, summaries, and any other
 8   format reproducing or capturing any of the Protected Material. Whether the Protected
 9   Material is returned or destroyed, the Receiving Party must submit a written certification to
10   the Producing Party (and, if not the same person or entity, to the Designating Party) by the 60
11   day deadline that (1) identifies (by category, where appropriate) all the Protected Material
12   that was returned or destroyed and (2) affirms that the Receiving Party has not retained any
13   copies, abstracts, compilations, summaries or any other format reproducing or capturing any of
14   the Protected Material. Notwithstanding this provision, Counsel are entitled to retain an
15   archival copy of all pleadings, motion papers, trial, deposition, and hearing transcripts, legal
16   memoranda, correspondence, deposition and trial exhibits, expert reports, attorney work
17   product, and consultant and expert work product, even if such materials contain Protected
18   Material. Any such archival copies that contain or constitute Protected Material remain subject
19   to this Protective Order as set forth in Section 4 (DURATION).
20   14.      Any violation of this Order may be punished by any and all appropriate measures
21   including, without limitation, contempt proceedings and/or monetary sanctions.
22
     IT IS SO ORDERED.
23
24         Dated:   February 11, 2020                           /s/
25                                                       UNITED STATES MAGISTRATE JUDGE

26
27
28
                                                      13
     Stipulated Protective Order                                              1:19-cv-01600-DAD-EPG
 1                                               EXHIBIT A
 2                    ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3
 4           I,                                              [print or type full name], of
 5                           [print or type full address], declare under penalty of perjury that I have
 6   read in its entirety and understand the Stipulated Protective Order that was issued by the United
 7   States District Court for the Central District of California on [date] in the case of Frontier
 8   Management LLC, et al. v. Navigators Specialty Insurance Company, Ltd., U.S. District Court,
 9   Eastern District of California, Case No. 1:19-cv-01600 (filed 11-08-2019). I agree to comply
10   with and to be bound by all the terms of this Stipulated Protective Order and I understand and
11   acknowledge that failure to so comply could expose me to sanctions and punishment in the
12   nature of contempt. I solemnly promise that I will not disclose in any manner any information or
13   item that is subject to this Stipulated Protective Order to any person or entity except in strict
14   compliance with the provisions of this Order. I further agree to submit to the jurisdiction of the
15   United States District Court for the Eastern District of California for the purpose of enforcing the
16   terms of this Stipulated Protective Order, even if such enforcement proceedings occur after
17   termination of this action. I hereby appoint                                   [print or type full
18   name] of                                                [print or type full address and telephone
19   number] as my California agent for service of process in connection with this action or any
20   proceedings related to enforcement of this Stipulated Protective Order.
21
22   Date:
23   City and State where sworn and signed:
24   Printed name:
25   Signature:
26
27
28
                                                       14
     Stipulated Protective Order                                              1:19-cv-01600-DAD-EPG
